                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                       CIVIL MINUTES



 Case No.: 17-cv-03522-JD (JCS)
Case Name: Examinations Institute of the American Chemical So v. Chegg Inc.

 Date: January 28, 2020                       Time: 30 M
 Deputy Clerk: Karen Hom                      Court Reporter: Not Reported

Attorney for Plaintiff: Chris Foley, Sam Eichner
Attorney for Defendant: Ian Ballon, Lori Chang


                                       PROCEEDINGS

( )    Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Further Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

(X)    Telephonic Conference to set a Further Settlement Conference -Held

( )    Further Telephonic Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Status Conference

( )    Other

Notes: Further settlement conference set for 3/25/2020 at 9:30 AM. Court to issue order.
Confidential settlement conference statements due 3/12/2020.
